In light of the appellant's response to this court's order to show cause, case 2D18-2317 is dismissed as from a nonappealable nonfinal order.
Case 2D18-2319 will review the "order terminating Chapter 751 temporary custody order and entering temporary custody order between the parents." Case 2D18-2319 is recategorized as a nonfinal appeal. However, the parties should reference the record already filed in this appeal when drafting their briefs.
The appellant's request for an extension of time included in the response to the order to show case is denied without prejudice to refile a motion within five days that demonstrates compliance with Florida Rule of Appellate Procedure 9.300(a) with respect to consultation with opposing counsel, failing which the brief shall be served within 15 days of the date of this order.
VILLANTI, CRENSHAW, and BADALAMENTI, JJ., Concur.